Citation Nr: 1227374	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  08-23 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for service-connected tinea versicolor. 

2.  Entitlement to an initial evaluation in excess of 20 percent for service-connected peptic ulcer disease with esophagitis, gastritis, gastric ulcer, and irritable bowel syndrome (IBS).


REPRESENTATION

Veteran represented by:	Benjamin D. Hooten, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to March 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 RO decision, which granted a claim for service connection for tinea versicolor and assigned a 30 percent evaluation, effective June 6, 2002, and granted a claim for service connection for peptic ulcer disease with esophagitis, gastritis, gastric ulcer, and IBS and assigned a 20 percent evaluation, effective June 6, 2002.  Subsequently, in a February 2009 rating decision, the RO assigned an earlier effective date of May 14, 1981, for the grant of service connection for tinea versicolor. 

These issues were remanded by the Board for further development in March 2010.

In October 2009, a video hearing was held before the undersigned Veterans Law Judge (VLJ) at the North Little Rock, Arkansas, RO.  A transcript of that proceeding has been associated with the claims folder.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ/Decision Review Officer (DRO) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and discussed the element(s) of the claims that were lacking to substantiate the claims for benefits.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The record reflects that the Veteran submitted additional evidence to the Board in conjunction with this case accompanied by a waiver of initial review of this evidence by the agency of original jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  The Veteran's service-connected tinea versicolor is manifested by complaints of itching and a rash without the requirement of constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs, and the medical evidence of record does not reflect that the Veteran's tinea versicolor covers more than 40 percent of the entire body or more than 40 percent of exposed areas affected.

2.  The Veteran's service-connected peptic ulcer disease with esophagitis, gastritis, gastric ulcer, and IBS is manifested by complaints of alternating diarrhea and constipation with more or less constant abdominal distress, continuous ulcer therapy, and reports of vomiting.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 percent for service-connected tinea versicolor have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.118, Diagnostic Code 7806, 7813 (2002, 2003, 2011).

2.  The criteria for an initial evaluation of 40 percent, but no more, for service-connected peptic ulcer disease with esophagitis, gastritis, gastric ulcer, and IBS have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.114, Diagnostic Codes 7304, 7306, 7319 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in September 2002, February 2005, and May 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  These letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, a March 2006 letter described how disability ratings and effective dates were assigned.    

Furthermore, the Board notes that, for claims for increased ratings, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the file.  All records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the Veteran with an examination for his tinea versicolor most recently in July 2007.  An addendum was provided in September 2007.  The RO provided the Veteran with a VA digestive examination in June 2007.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected tines versicolor or his service-connected peptic ulcer disease with esophagitis, gastritis, gastric ulcer, and IBS since he was last examined.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The examiners reviewed the claims files, conducted the appropriate diagnostic tests and studies, and considered the Veteran's assertions.  The Board finds these examination reports to be thorough and consistent with contemporaneous medical records.  Thus, the Board concludes that the examinations in this case are adequate upon which to base a decision with regard to these claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2011).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2011).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  

1.  Entitlement to an initial evaluation in excess of 30 percent for service-connected tinea versicolor. 

In an October 2007 rating decision, the RO granted service connection for tinea versicolor and assigned a 30 percent evaluation, effective June 6, 2002, under Diagnostic Codes 7813-7806.  Subsequently, in a February 2009 rating decision, the RO assigned an earlier effective date of May 14, 1981, for the grant of service connection for tinea versicolor.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2011).  The Veteran is seeking a higher evaluation.  

The Board notes that, earlier during the pendency of this appeal, the schedule for rating disabilities of the skin was changed, effective from August 30, 2002.  See 67 Fed. Reg. 49,590-49,599 (July 31, 2002).  The Board will evaluate the Veteran's claim under both the criteria in the VA Schedule for Rating Disabilities in effect at the time of his filing and the regulations in effect as of August 30, 2002, in order to ascertain which version would accord him the highest rating.  According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts with the precedents of the United States Supreme Court (Supreme Court) and the Federal Circuit.  Karnas is inconsistent with Supreme Court and the Federal Circuit precedent insofar as Karnas provides that, when a statute or regulation changes while a claim is pending before VA or a court, whichever version of the statute or regulation is most favorable to the claimant will govern unless the statute or regulation clearly specifies otherwise.  Accordingly, the rule adopted in Karnas no longer applies in determining whether a new statute or regulation applies to a pending claim.  Id.
 
However, none of the above cases or General Counsel opinions prohibits the application of a prior regulation to the period on or after the effective date of a new regulation.  Thus, the rule that the Veteran is entitled to the most favorable of the versions of a regulation that was revised during his appeal allows application of the prior versions of the applicable diagnostic codes at 38 C.F.R. § 4.71a to the period on or after the effective dates of the new regulations.

In determining whether the Veteran is entitled to a higher rating, the Board must consider (1) whether an increased rating is warranted under the criteria effective prior to August 30, 2002, at any time; and (2) whether an increased rating is warranted under the criteria effective August 30, 2002, at any time on or after August 30, 2002.  The effective date of any rating assigned under the revised schedular criteria may not be earlier than the effective date of that change; the Board must apply only the earlier version of the regulation for the period prior to the effective date of change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) (West 2002 & West Supp. 2006) (where compensation is awarded pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue).  

Additionally, the Board acknowledges that 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 were more recently amended, effective from October 23, 2008.  However, as the Veteran is not rated under these diagnostic codes, the Board finds that this ammendment will essentially not have an impact on his disability rating for tinea versicolor, as will be discussed in further detail below.   

Under the version of Diagnostic Code 7806 in effect prior to August 30, 2002, a noncompensable evaluation was assigned for slight exfoliation, exudation, or itching involving a nonexposed surface or small area.  A 10 percent rating was contemplated for exfoliation, exudation, or itching involving an exposed surface or extensive area, and a 30 percent rating was warranted for exudation or constant itching, extensive lesions, or marked disfigurement.  A 50 percent disability evaluation was assigned for ulceration or extensive exfoliation or crusting, and systemic or nervous manifestation, or if the disability was exceptionally repugnant.  See 38 C.F.R. § 4.118, Diagnostic Codes 7806 (2002).  

Under the version of Diagnostic Code 7806 in effect as of August 30, 2002, a 10 percent rating is assigned for at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation will be assigned where 20 to 40 percent of the entire body or 20 to 40 percent of exposed area is affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent evaluation will be assigned for dermatitis that covers more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or with constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118 (2003).

Diagnostic Code 7806 remained under the same under the criteria effective October 23, 2008.

Prior to August 30, 2002, Diagnostic Code 7813 evaluated dermatophytosis.  Scar, disfigurement, etc., were to be rated on the extent of constitutional symptoms, physical impairment.  

Effective August 30, 2002, Diagnostic Code 7813 rated dermatophytosis as disfigurement of the head, face, neck, scars or dermatitis depending upon the predominant disability. 

Diagnostic Code 7813 remained under the same under the criteria effective October 23, 2008.

The Veteran asserts that he has been prescribed triamcinolone and clobetasol solution on a continual basis.  The Veteran asserted at the October 2009 hearing that he had been getting corticosteroids for his skin condition for the past 2 or 3 years.  In a March 2009 statement, the Veteran asserted that his skin disease covers and affects well over 40 percent of his entire body, and he has had near constant systemic therapy during the past 12 months.  The Veteran asserts that VA medical records indicate that he has been on medication for over 12 months for this condition.  In a January 2008 statement, the Veteran asserted that he has been at near constant therapy for this condition since 2003.   

The Board notes that the Veteran underwent a VA examination in July 2007.  At this examination, the Veteran reported that he itches from head to toe.  He thinks that, in the summertime, his itching is worse, and occasionally he breaks out with a rash on his chest and back, which was previously diagnosed as tinea versicolor by a dermatologist.  He has been treated with oral Nizoral and topical antifungals.  When he is treated, the rash does resolve, but it has recurred multiple times.  It was noted that, in July 2004, the Veteran presented with eczematization of a portion of his back and responded to triamcinolone cream.  There was no evidence of tinea versicolor on that date.  On April 11, 2007, the Veteran was diagnosed with neurodermatitis and eczematization of the right buttock, and an inflamed acrochordon on the right axilla that was removed by a physician, and pruritic seborrheic keratosis that was excoriated in his left back that was frozen with liquid nitrogen.  The total body surface area affected by the tinea versicolor is 20 percent.  The exposed body surface area affected in 30 percent.  There are no scars present.  The Veteran was noted as having hyperpigmented macules on his back, probably associated with postinflammatory hyperpigmentation.  He does have an excoriated papule to his left buttock.  He does have some slight erythema and greasy scale to his posterior ears.  There is no dermatographism present, and his skin examination is otherwise normal.  The Veteran history is consistent with tinea versicolor, although this is not present at this time.  The Veteran also does seem to have eczema of his left buttock. Tinea versicolor is a relapsing and remitting process.  

The Veteran also underwent a VA examination in May 2007.  The examiner noted that the Veteran began seeing a private dermatologist in 1978.  It was noted that he was treated successfully with topical medication but he had recurrences in 1980, 1987, and 1996.  He was treated on several occasional with Nizoral shampoo as well as with oral Nizoral pills.  The Veteran reported that he had intermittent recurrences of this rash.  On physical examination, he has a few hypopigmented macules on his central chest and upper back.  These were not scaly, and the examiner feels they most likely represent postinflammatory hypopigmentation.  The Veteran was diagnosed with a history of tinea versicolor.  Since the onset of the condition in 1965, the course has been chronic and intermittent.  Treatments have included oral Nizoral and topical Nizoral.  Over the last 12 months, the Veteran has not received any therapy.  Total body surface area affected is 0 percent today.  Exposed body surface area affected is 0 percent today.  There is no acne, chloracne, or scarring.  

The Board has also reviewed the relevant VA and private treatment records.  The Veteran has submitted a list of medications that he has been prescribed at the Little Rock VA Medical Center (VAMC) in 2008 and 2009.  This list reflects that the Veteran has been prescribed corticosteroids or immunosuppressive drugs for his tinea versicolor.  The claims file also contains a December 2007 prescription for triaminolone acetonide 0.1% cream with 3 refills, evidence of a 2007 prescription for clobetasol solution, and evidence of a 2003 prescription for triaminolone cream 0.1%.  In a January 2008 VA treatment record, it was noted that the Veteran is prescribed clobetasol.  In an April 2008 VA treatment record, it was noted that the Veteran has been using ketoconazole shampoo, Absorbase, triamcinolone, and Sarna as well as taking Atarax prn.  In a September 2008 VA treatment record, a medication list was noted to include prednisone, triamcinolone 0.1% cream, hydrocortisone 1% cream, and clobetasol propionate.  In a January 2011 VA treatment record, the Veteran was noted as being prescribed triaminolone acetonide 0.1% cream, camphor 0.5/menthol 0.5% lotion, derma cerin topical cream, and ketoconazole 2% shampoo.  Additionally, the claims file contains a February 2012 pharmacy prescription for triamcinolone acetonide with 6 refills.  

In a February 2012 letter from a private dermatologist, it was noted that the Veteran was treated with triamcinolone cream and Alpha Keri in 2008 for generalized pruritus and hyperpigmented neurodermatitis.  In May 2010, he was treated with 2 percent ketoconazole shampoo and Triamcinolone cream for generalized itching and hyperpigmentation.  A history of seborrheic dermatitis and tinea versicolor was noted.  In November 2011, examination revealed no active evidence of tinea versicolor or seborrheic dermatitis.  The Veteran was noted to have Asteatotic pruritus and was placed back on .1 percent triamcinolone cream.  The Veteran was not seen again by this physician until February 2012, at which time he complained about verrucous seborrheic keratosis on his left mid-back that was hyperkeratotic and horn-like and was a cite of an itching area.  It was treated with liquid nitrogen and should completely clear.  His general skin surface on February 7, 2012, was Asteatotic but no active evidence of seborrheic dermatitis or tinea versicolor was present at that time.  The physician noted that tinea versicolor and seborrheic dermatitis, of which he has been bothered with chronically, can still intermittently occur in the future.  In a May 2010 letter from this same dermatologist, it was noted that the Veteran has chronic itching associated with mild neurodermatitis on arms, legs, and trunk.  He has a long history of tinea versicolor intermittently.  This physician first saw him in 1978 with tinea versicolor on the chest, upper extremities, and back.  He also has had Asteatotic eczema and neurodermatitis on the general body surface and still has symptoms associated with hyperpigmentation and neurodermatitic changes on portions of the arms, legs, and trunk.  It was noted that tinea versicolor was not present but he uses 2 percent ketoconazole shampoo to control the tendency for seborrhea and his tinea versicolor episodes.  He is treating himself at this physician's recommendation with .1 percent triamcinolone cream for his neurodermatitis problems and his itching is being helped by a lotion of camphor .5 percent and menthol .5 percent which he can use without any difficulty.  His pruritus is mild but generalized.  

In an April 2007 letter from this same dermatologist, the Veteran was noted as having several skin complaints.  Specifically, he had neurodermatitis and eczematization of the right buttock, and inflamed Acrochordon in the right axilla that has been removed, and a pruritic seborrheic keratoses that has been excoriated on his left back that was frozen with liquid nitrogen.  It was noted that he was first seen in 1978 with extensive tinea versicolor of the chest, back, and upper extremities.  He was treated topically successfully.  He returned in September 1980 with a reactivation of the tinea versicolor in the same areas and he again responded to treatment.  In 1981, he had generalized asteatosis and itching associated with neurodermatitis on the arms and legs and was treated with topical medications.  In 1987, he returned with tinea versicolor of his forehead and cheeks, had developed hypopigmentation and scaling characteristic of that fungal infection.  He was treated with Nizoral by mouth successfully.  In 1989, he was concerned about seborrheic keratoses on his face and he had developed seborrheic dermatitis on the scalp.  It was noted that the Veteran was treated in 1996 for tinea versicolor of the face again and was noted to have seborrheic dermatitis of the scalp and nape of the neck and central face areas.  He responded to Nizoral shampoo.  The physician indicated that it should be noted that there is evidence that Pityrosporum Ovale, the cause of tinea versicolor, is sometimes sequestered in hair follicles and creates the itching and scaling that is associated with seborrheic dermatitis.  It is thought hat the scalp may be the reservoir for the fungal infection that he intermittently develops.  It was noted that, in July 2004, the Veteran presented with eczematization of a portion of his back and responded to triamcinolone cream.  It was noted on that visit that there was no evidence of any tinea versicolor on that date.  The physician noted that tinea versicolor is an intermittently present chronic fungal infection, and, although he did not have it at this time, it does not suggest that he won't develop it in the future. 

In a November 2008 VA treatment record, the Veteran was noted as having a history of suspected xerosis and atopic dermatitis causing pruritus.  The Veteran reported that this problem has been occurring for over 30 years.  He is being currently treated with Absorbase and hydrocotisone with moderate success.  He has not taken any medications for the 30 years he has had this problem.  The Veteran was diagnosed with atopic dermatitis with xerosis and asteatosis 

In a July 2004 private treatment record, the Veteran complained of itching of his back, which he has had intermittently in recent years.  The physician noted that the Veteran first consulted him in November 1978, at which time he had extensive tinea versicolor of the chest, back, and upper extremities.  This is technically a tinea corporis.  It was treated then and on several occasions since that time over the last 20 years.  He was treated in 1996 for tinea versicolor with Nizoral.  He is now seen for an eczematous problem that is characterized by pruritus and erythema of various areas of the back.

The claims file also contains private treatment records from the later 1970's and early 1980's, documenting complaints of tinea versicolor.  A November 1981 treatment note reflects that the Veteran was prescribed prednisone.  A May 1987 treatment note reflects that the Veteran has extensive tinea versicolor of the forehead and cheeks causing hypopigmentation and scaling.  He has had this process recurrently since 1978.  A July 1991 treatment note reflects that the Veteran was treated with Pramasone cream 1%.  

With regard to assigning an increased rating under the version of Diagnostic Code 7806 in effect prior to August 30, 2002, the Board finds that the medical evidence of record does not reflect that the Veteran's tinea versicolor has been manifested by ulceration or extensive exfoliation or crusting, and systemic or nervous manifestation at any time during the period of time on appeal.  Additionally, the medical evidence of record gives no indication that this disability has been exceptionally repugnant at any time during the period of time on appeal.  It was noted in medical records from 2004, 2007, 2010, 2011, and 2012, that tinea versicolor was not even present.  The Board notes that, while the Veteran has been treated for skin conditions other than tinea versicolor since 1981, he is only service connected for tinea versicolor, and, as such, the Board only has jurisdiction to rate tinea versicolor at this time.  Therefore, upon review of all relevant evidence of record, the Board finds that an evaluation in excess of 30 percent is not warranted under the version of Diagnostic Code 7806 in effect prior to August 30, 2002.

With regard to assigning an increased rating under the version of Diagnostic Code 7806 in effect as of August 30, 2002, the Board notes the Veteran's assertions that his tinea versicolor covers and affects well over 40 percent of his entire body.  However, the Board finds no indication in the medical evidence of record to support this assertion.  The July 2007 VA examination report reflects that the total body surface area affected by the tinea versicolor is 20 percent, and the exposed body surface area affected in 30 percent.  The Veteran has not specifically asserted that this condition has worsened since the July 2007 VA examination.

The Veteran has also asserted that his skin condition requires constant or near constant systemic therapy, such as corticosteroids or other immunosuppressive drugs.  The Board notes that the evidence of record reflects that the Veteran has received systemic therapy.  For example, a September 2008 VA medication list was noted to include prednisone, and a November 1981 private treatment note reflects that the Veteran was prescribed prednisone.  However, the medical evidence of record does not reflect that this treatment was constant or near constant.  Moreover, the medical evidence of record does not reflect that the Veteran's tinea versicolor has required constant or near constant systemic therapy for any 12-month period since 1981.  Therefore, upon review of all relevant medical evidence of record, the Board finds that, while the evidence of record reflects that the Veteran has been prescribed topical treatment and cream regularly in recent years and he has been prescribed prednisone on occasion since 1981, the medical evidence of record does not reflect that he has been prescribed constant or near constant systemic therapy for any period of time on appeal for his tinea versicolor.  Additionally, the medical evidence of record does not reflect that tinea versicolor covers more than 40 percent of the entire body or more than 40 percent of exposed areas affected.  As such, an increased rating is not warranted under the version of Diagnostic Code 7806 in effect as of August 30, 2002.

With regard to Diagnostic Code 7813, either prior to August 30, 2002, or after August 30, 2002, the Board notes that the Veteran's tinea versicolor is most appropriately evaluated under the criteria for rating dermatitis or eczema.  See 38 C.F.R. § 4.118, Diagnostic Code 7813 (2002, 2003, 2011).  

The Board has reviewed the remaining diagnostic codes relating to skin disabilities but finds that they are inapplicable in this case.  See 38 C.F.R. § 4.118 (2002, 2003, 2011).  Specifically, the Board notes that the Veteran has not been noted as having scars due to his tinea versicolor.  Therefore, the Board finds the Veteran is most appropriately evaluated under Diagnostic Code 7806, as opposed to any of the criteria or revised criteria for evaluating scars.    

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected tinea versicolor is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In summary, the Board concludes that the preponderance of the evidence is against the claim for a rating higher than 30 percent for the Veteran's service-connected tinea versicolor for the period of time on appeal.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application.  Fenderson, supra.

2.  Entitlement to an initial evaluation in excess of 20 percent for service-connected peptic ulcer disease with esophagitis, gastritis, gastric ulcer, and IBS.

In an October 2007 rating decision, the RO granted service connection for peptic ulcer disease with esophagitis, gastritis, gastric ulcer, and IBS and assigned a 20 percent evaluation, effective June 6, 2002, under Diagnostic Codes 7319-7304.  The Veteran is seeking a higher evaluation.  

Diagnostic Code 7304 evaluates gastric ulcers.

Diagnostic Code 7319 contemplates disability ratings for irritable colon syndrome (spastic colitis, mucous colitis, etc.).  A non-compensable rating is assigned for mild irritable colon syndrome with disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent rating is assigned for moderate irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress.  A 30 percent rating is assigned for severe irritable colon syndrome with diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress.

The Board notes that evaluations for digestive disorders under Diagnostic Codes 7301 to 7329, inclusive 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  See 38 C.F.R. § 4.114 (2011).  A single evaluation will be assigned under the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114 (2011).

The Veteran's representative asserted at the October 2009 hearing that the Veteran should actually be assigned a 30 percent or a 60 percent evaluation under Diagnostic Code 7307 for gastritis.  The Veteran contended at this hearing that he has constant burning in his stomach, he often has diarrhea and constipation, he will sometimes vomit, he will sometimes go without eating because of diverticulitis, and he experiences bloating.  He has to be careful about eating spicy or fried foods.  The Veteran asserted that he frequently alternates between diarrhea and constipation.  In a July 2008 substantive appeal, the Veteran asserted that he has constant abdominal distress along with esophageal dysmotility, dysphagia, esophageal spasm, OBS and diverticulosis of the colon.

The Board notes that the Veteran underwent a VA examination most recently in June 2007.  The examiner noted that medical records reflect evidence of peptic ulcer disease characterized by esophagitis, gastritis, and an occasional gastric ulcer.  He continues on a high dose proton pump inhibitors.  The Veteran reported IBS symptoms consisting of diarrhea with intermittent constipation.  He would have 3 to 4 watery bowel movements per day mixed with episodes of constipation and associated with gas, flatus, and abdominal cramps.  He has been treated for colon polyps as well as colonic diverticulosis and IBS.  His current treatment consists of a high fiber diet and Nulev sublingual as needed.  The Veteran continues to have symptoms.  When he has diarrhea, he will usually have 2 to 3 watery bowel movements per day with intermittent constipation and also passes mucus in his stool with occasional bleeding.  Upon examination, bowel sounds are active.  There is mild epigastric tenderness to palpation.  The liver and spleen are not palpably enlarged.  The Veteran was diagnosed with peptic ulcer disease characterized by esophagitis, gastritis, an occasional gastric ulcer diagnosed on EGD, and IBS.

The Veteran also underwent a VA examination in December 2003.  The Veteran reported that he has had stomach trouble dating back to 1967, when he was treated with antacids.  More recently, he has had EGDs and was told that he had reflux and has had signs of gastritis.  The Veteran is currently taking Prevacid for relief of the symptoms.  His weight has remained stable and reported that he eats mostly bland foods.  He is occasionally constipated and occasionally has diarrhea.  However, in questioning the Veteran, the history of his bowel movement pattern frequency seems to be normal.  The Veteran reports that he does have some burning epigastric pain.  Upon examination, bowel sounds are normal. 

In a February 2012 treatment record, the Veteran was noted as having findings and symptoms consistent with IBS involving the upper tract with evidence of nonobstructive dysphagia, has been responding well status post esophageal dilatation, as well as esophagitis, gastritis, multiple benign colon polyps, and findings and symptoms consistent with IBS involving the lower tract.  It was noted that the Veteran's symptoms have been very classical for IBS with symptoms of diarrhea and alternating constipation and also involving upper tract with nonobstructive dysphagia, which he has responded to with treatment.

In a December 2007 private treatment record from Gastroenterology and Surgery Center of Arkansas, the Veteran was noted as having constant epigastric fullness, bloating, and gas with dysphagia, has multiple dilatations in the past.  Symptoms have been ongoing for some time, has responded well in the past to dilatations, was dilated about 8 months ago with good results.  The Veteran was diagnosed with findings and symptoms consistent with nonobstructive dysphagia and diffuse esophageal spasm, status esophageal dilatation; esophagitis; and gastritis.

In a May 2007 private treatment record from Diagnostic Center, the Veteran was noted as having significant peptic ulcer disease.  He has severe IBS, as well as colon polyps.  He is found to have diverticular disease.  He has been fairly well managed on his medications but continues to have significant symptoms.  The Veteran was diagnosed with evidence of peptic ulcer disease characterized by esophagitis, gastritis, and occasional gastric ulcer; hemorrhoids, colon polyps; evidence of colonic diverticulosis; IBS; and the above symptoms are secondary to extensive gastritis.  In a January 2003 VA examination report, it was noted that the Veteran does require stool softeners.  His bowel movements are fairly regular , and he has some occasional fecal incontinence of a small amount generally when he thinks he is going to pass flatus.  In private treatment records from 2002, the Veteran reported esophagitis problems and upper abdominal pain.  He also reported problems with nausea, fullness, and bloating.  In a July 2002 private treatment record from Arkansas Diagnostic Center, the Veteran reported lower abdominal pain and was noted as having peptic ulcer disease and colon polyps.  He was also noted at this time as having lower cramping abdominal pain and a change in bowel habits.  He was noted in a March 2002 private treatment record from Gastroenterology and Surgery Center of Arkansas as having acute esophagitis and diffuse gastritis.     

As noted above, the RO evaluated the Veteran's service-connected peptic ulcer disease with esophagitis, gastritis, gastric ulcer, and IBS under Diagnostic Codes 7319-7304.  However, in evaluating the Veteran's claim for an increased rating, the Board will consider all diagnostic codes relating to the digestive system.  See 38 C.F.R. § 4.118 (2011).

Particularly relevant to the Veteran's claim is Diagnostic Code 7306.  Diagnostic Code 7306 contemplates ratings for marginal (gastrojejunal) ulcers.  According to Diagnostic Code 7306, a 10 percent rating is assigned for mild marginal ulcers with brief episodes of recurring symptoms once or twice yearly.  A 20 percent evaluation is assigned for moderate marginal ulcers with episodes of recurring symptoms several times a year.  A 40 percent evaluation is assigned for moderately severe marginal ulcers with intercurrent episodes of abdominal pain at least once a month partially or completely relieved by ulcer therapy, mild and transient episodes of vomiting or melena.  A 60 percent evaluation is assigned for severe marginal ulcers, same as pronounced with less pronounced and less continuous symptoms with definite impairment of health.  A 100 percent evaluation is assigned for pronounced marginal ulcers, periodic or continuous pain unrelieved by standard ulcer therapy with periodic vomiting, recurring melena or hematemesis, and weight loss; totally incapacitating.

Upon review of the medical evidence of record, the Board notes that the June 2007 VA examination report reflects that the Veteran continues on a high dose proton pump inhibitors.  This report further reflects that the Veteran is on treatment with omeprazole 20 mg twice daily.  Private treatment record from March 2010 and February 2012 reflect that the Veteran is still prescribed omeprazole.  Additionally, the Board notes that the Veteran contended at the October 2009 hearing that he has constant burning in his stomach, he will sometimes vomit, and he frequently alternates between diarrhea and constipation.  In a July 2008 substantive appeal, the Veteran asserted that he has constant abdominal distress.  At the June 2007 VA examination, the Veteran reported IBS symptoms consisting of diarrhea with intermittent constipation.  He would have 3 to 4 watery bowel movements per day mixed with episodes of constipation and associated with gas, flatus, and abdominal cramps.  When he has diarrhea, he will usually have 2 to 3 watery bowel movements per day with intermittent constipation and also passes mucus in his stool with occasional bleeding.  In a May 2007 private treatment record from Diagnostic Center, the Veteran was noted as having significant peptic ulcer disease, severe IBS, as well as colon polyps, and significant symptoms.  Therefore, in light of the Veteran's assertions and in consideration of the fact that the medical evidence of record reflects that the Veteran has received ulcer therapy on a regular basis for many years, the Board finds that the Veteran's service-connected peptic ulcer disease with esophagitis, gastritis, gastric ulcer, and IBS warrants an initial 40 percent evaluation under Diagnostic Code 7306.  The Board has considered assigning the Veteran's service-connected disability an evaluation in excess of 40 percent under this diagnostic code.  However, the evidence of record does not reflect that this disability is totally incapacitating, has resulted in weight loss or hematemesis, or is unrelieved by standard ulcer therapy.  Therefore, an evaluation in excess of 40 percent is not warranted under Diagnostic Code 7306.    
The Board has reviewed the remaining diagnostic codes relating to the digestive system.  With regard to Diagnostic Code 7319, the Board notes that 30 percent is the maximum evaluation allowed under this diagnostic code.  As such, an increased rating is not warranted under this diagnostic code.  The Board has considered whether a separate compensable evaluation can be assigned under this diagnostic code in addition to the 40 percent now assigned under Diagnostic Code 7306.  However, as noted above, evaluations for digestive disorders under Diagnostic Codes 7301 to 7329, inclusive 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  See 38 C.F.R. § 4.114 (2011).  Therefore, an increased or separate compensable rating is not available under Diagnostic Code 7319.

In evaluating the Veteran's service-connected disability under Diagnostic Code 7306, the Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board emphasizes that the initial 40 percent evaluation assigned to this disability under Diagnostic Code 7306 is not in addition to the previous evaluation of 30 percent assigned to this disability under Diagnostic Code 7319.  As discussed above, compensable evaluations may not be assigned simultaneously under both Diagnostic Codes 7306 and 7319.  The initial 40 percent evaluation assigned to this disability under Diagnostic Code 7306 is a substitution for the 30 percent evaluation previously assigned under Diagnostic Code 7319; it is not in addition to that rating. 

Diagnostic Code 7305 evaluates duodenal ulcers.  According to Diagnostic Code 7305, a 10 percent evaluation is assigned for a mild duodenal ulcer with recurring symptoms once or twice yearly.  A 20 percent evaluation is assigned for a moderate duodenal ulcer with recurring episodes of severe symptoms two or three times per year averaging ten days in duration; or with continuous moderate manifestations.  A 40 percent evaluation is assigned for a moderately severe duodenal ulcer which is less than severe, but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging ten days or more in duration at least four or more times per year.  A 60 percent evaluation, the highest schedular rating available under this code provision, is assigned for a severe duodenal ulcer with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.

The evidence of record does not reflect that the Veteran's service-connected disability manifests by anemia and weight loss productive of definite impairment of health or recurrent hematemesis.  As such, an increased evaluation of 60 percent is not warranted under this Diagnostic Code 7305.  Additionally, as discussed above, a separate compensable evaluation cannot be assigned under this diagnostic code in addition to the 40 percent assigned under Diagnostic Code 7306.  See 38 C.F.R. § 4.114 (2011).

With regard to Diagnostic Code 7307, the Board notes the representative's assertions that the Veteran should be assigned a 30 percent or a 60 percent evaluation under Diagnostic Code 7307 for gastritis.  However, there is no medical evidence of record reflecting that the Veteran's service-connected disability manifests with severe hemorrhages or large ulcerated or eroded areas, as required for a 60 percent evaluation under this diagnostic code.  Additionally, as discussed above, a separate compensable evaluation cannot be assigned under this diagnostic code in addition to the 40 percent assigned under Diagnostic Code 7306.  See 38 C.F.R. § 4.114 (2011).  Therefore, an increased rating is not warranted under Diagnostic Code 7307.

The Board has reviewed the remaining diagnostic codes relating to the digestive system but finds that they are inapplicable in this case based on the Veteran's symptoms and diagnoses.  See 38 C.F.R. § 4.118 (2011).  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected peptic ulcer disease with esophagitis, gastritis, gastric ulcer, and IBS is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In summary, the Board concludes that the evidence supports an increased rating of 40 percent for the entire period of time on appeal, but that the preponderance of the evidence is against the claim for a rating higher than 40 percent for the period of time on appeal.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application.  Fenderson, supra.
ORDER

Entitlement to an initial evaluation in excess of 30 percent for service-connected tinea versicolor is denied. 

Entitlement to an initial evaluation of 40 percent for service-connected peptic ulcer disease with esophagitis, gastritis, gastric ulcer, and IBS is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


